               Case 2:19-cv-00393-AWA-LRL Document 1-1 Filed 07/27/19 Page 1 of 10 PageID# 15

EEOC F'
                                         U.S. EQUAL EMPLOYMENT OPPORTUNITY COMMISSION

                                               DISMISSAL AND NOTICE OF RIGHTS
                                                                                    From      Norfolk Local Office
To        Karly Cahill
                                                                                              200 Granby Street
          2126 Pier Pointe Place
                                                                                              Suite 739
          Virginia Beach, VA
                                                                                              Norfolk, VA 23510



                           On behalf of person(s) aggrievedv. hose identity s
                           CONFIDENTIAL (29 CFR §1601 7(a))
                                                                                                                      Te'ephcne N:
EEOC Charge No                                 EEOC Representative
                                               Michael T. Johnson,
                                                                                                                       (757) 441-3706
437-2019-00274                                 Investigator
THE EEOC IS CLOSING ITS FILE ON THIS CHARGE FOR THE FOLLOWING REASON:
                  eged in the charge fail to state a claim under any of the statutes enforced by the EEOC
                 The facts all

                 Your allegations did not involve a disability as defined by the Americans With Disabilities Act

                 The Respondent employs less than the required number of employees or is not otherwise covered by the statutes

                                                                                                                           date(s)   of the alli ged
                 Your charge was not timely filed with EEOC, in other words, you waited too long after the
                 discrimination to file your charge
                 The EEOC issues the following determination. Based upon its investigation, the EEOC is unable to conclude tha the
                 information obtained establishes violations of the statutes. This does not certify that the respondent is in compliance with
                 the statutes No finding is made as to any other issues that might be construed as having been raised by this charge

                 The EEOC has adopted the findings of the state or local fair employment practices agency that investigated this charge
       71
                 Other (briefly state)



                                                          -   NOTICE OF SUIT RIGHTS                -

                                                    (See the additional information attached to this form)

 Title VII, the Americans with Disabilities Act, the Genetic Information Nondiscrimination Act, or the Age
                                                       the only notice of dismissal and of your right to sue that we will senc you
 Discrimination in Employment Act: This will be
                 lawsuit against the respondent(s) under federal law based on this charge in federal or state court. Your
 You may file a                                                                or your right to sue based on this charge will be
 lawsuit must be filed WITHIN 90 DAYS of your receipt of this notice;
                                                             state law may be different)
 lost (The time limit for filing suit based on a claim under
                                                                                                                  for willful violations) of the
 Equal Pay Act (EPA): EPA suits must be filed in federal or state court within 2 years (3 years
                                              backpay due for any violations that occurred more than 2 years (3 yej
 alleged EPA underpayment This means that
 before you file suit may not be collectible.
                                                                 '    On   be alf of the Commis ion



     Enclosures(s)
                                                    á/I %'       N'rberto Rosa-Ram'
                                                                                                                                (Date ailed)

                                                                   ocal Office Direct r
     cc                                                                                Michael L. Donner, Sr.
               Donna L. Morris
                                                                                       SETLIFLAW, P.C.
               HR Analyst
                                                                                       4940 Dominion Blvd.
               Supreme Court of Virginia
                                                                                       Glen Allen, VA 23060
               100 North 9th Street
               Richmond, VA 23219
         Case 2:19-cv-00393-AWA-LRL Document 1-1 Filed 07/27/19 Page 2 of 10 PageID# 16
Eroosue with EEOC
Form 161
                                                   INFORMATION RELATED TO FILING SUIT
                                             UNDER THE LAWS ENFORCED BY THE EEOC

                             (This information relates to filing suit in Federal or State court under Federal law .
                    If you also plan to sue claiming violations of State law, please be aware that time limits and other
                           provisions of State law may be shorter or more limited than those described below)


                                        Title VII of the Civil Rights Act, the Americans with Disabilities Act (ADA),
PRIVATE SUIT RIGHTS              --

                                        the Genetic Information Nondiscrimination Act (GINA), or the Age
                                        Discrimination in Employment Act (ADEA):

In order to pursue this matter further, you must file a lawsuit against the respondent(s) named in the charge within
                                                                                                         Once this 90-
90 days of the date you receive this Notice. Therefore, you should keep a record of this date.
day period is over, your right to sue based on the charge referred to in this Notice will be lost. If you intend to
consult an attorney, you should do so promptly. Give your attorney a copy of this Notice, and its envelope, and tel
him or her the date you received it. Furthermore, in order to avoid any question that you did not act in a timely
                                                                                                             (as
manner, it is prudent that your suit be filed within 90 days of the date this Notice was mailed to you
indicated where the Notice is signed) or the date of the postmark,   if later

Your lawsuit may be filed in U.S. District Court or a State court of competent jurisdiction. (Usually, the appropriate
State court is the general civil trial court.) Whether you file in Federal or State court is a matter for you to decide
after talking to your attorney. Filing this Notice is not enough You must file a complaint that contains a short
statement of the facts of your case which shows that you are entitled to relief. Courts often require that a copy of
your charge must be attached to the complaint you file in court. If so, you should remove your birth date from the
charge. Some courts will not accept your complaint where the charge includes a date of birth. Your suit may include
any matter alleged in the charge or, to the extent permitted by court decisions, matters like or related to the matters
alleged in the charge. Generally, suits are brought in the State where the alleged unlawful practice occurred, but in
some cases can be brought where relevant employment records are kept, where the employment would have
been, or where the respondent has its main office If you have simple questions, you usually can get answers from
the office of the clerk of the court where you are bringing suit, but do not expect that office to write your complaint
 or make legal strategy decisions for you

 PRIVATE SUIT RIGHTS              --        Equal Pay Act (EPA):

 EPA suits must be filed in court within 2 years (3 years for willful violations) of the alleged EPA underpayment baok
                                                                                              may not be collectible For
 pay due for violations that occurred more than 2 years (3 years) before you file suit
 example, if you were underpaid under the EPA for work performed from 7/1/08 to 12/1/08, you should file suit
                                 in order to recover unpaid wages due for July 2008 This time limit for filing an ERA
 before 7/1/10 not 12/1/10
                    -                  --


 suit is separate from the 90-day filing period under Title VII, the ADA, GINA or the ADEA referred to above.
 Therefore, if you also plan to sue under Title VII, the ADA, GINA or the ADEA, in addition to suing on the EPA
 claim, suit must be filed within 90 days of this Notice and within the 2- or 3-year EPA back pay recovery period

  ATTORNEY REPRESENTATION                     --    Title VII, the ADA or GINA:

  If you cannot afford or have been unable to obtain a lawyer to represent you. the U.S. District Court having jurisdiction
  in your case may, in limited circumstances, assist you in obtaining a lawyer. Requests for such assistance must be
  made to the U.S. District Court in the form and manner it requires (you should be prepared to explain in detail your
  efforts to retain an attorney). Requests should be made well before the end of the 90-day period mentioned above,
  because such requests do not relieve you of the requirement to bring suit within 90 days

  ATTORNEY REFERRAL AND EEOC ASSISTANCE                           --   All Statutes:

                                                                                                                if you have an
  You may contact the EEOC representative shown on your Notice if you need help in finding a lawyer or
  questions about your legal rights, including advice on which U.S District Court can hear your case. If you need to
                                                                                          it promptly in writing and provide
  inspect or obtain a copy of information in EEOC's file on the charge, please request
  your charge number (as shown on your Notice). While EEOC destroys charge files after a certain time, all charge file
                                                                                 you file suit and want to review the charge
  are kept for at least 6 months after our last action on the case Therefore. if
                                                                              (Before filing suit, any request should be
  file, please make your review request within 6 months of this Notice
   made within the next 90 days)

                     IF YOU FILE SUIT, PLEASE SEND A COPY OF YOUR COURT COMPLAINT TO THIS OFFICE.
    Case 2:19-cv-00393-AWA-LRL Document 1-1 Filed 07/27/19 Page 3 of 10 PageID# 17




           CHARGE OF DISCRIMINATION                                                                                          AGENCY                         CHARGE NUMBER
 his form is affected by the Privacy Act of l974 See Privacy act statement before
 omplcting this form.                                                                                                          1  FEPA

                  Division of Human Rights, Virginia OAG and EEOC                                                       [j       EEOC
                                  State or local Agen y, if     c      any

LAME(Ind:ca(cfr       Mc                                                                                                                                HoME TELEPHONE (Include Area Code)

Ms. Karly Cahill                                                                                                                                        (302) 229-3859
                                                                                 CITY STATE AND ZP CODE                                                DATE OIRIU
 TREET ADDRESS
2126 Pier Pointe Place                                                           Virginia Beach, Virginia                                              August 14, 1990
      1HrI.s,flzfl}a An,notc&.InnOw   wrIInuFi.1 L1>cc a,pRLc1,sIp:cI.aIrrr,L -r.cnc   XIIICAI .xccR.uk,zAn}scs IIK, oncncccr.Anr, A,.u'.srI.c I,,,.

 NAME                                                                         NUMBER OF EMPLOYEES, MEMBERS                                             TELEPHONE (Include Area Code):

 Commonwealth of Virginia                                                     +15                                                                      (757) 385-4724
 Virginia Beach Magistrate's Office
STREET ADDRESS                                                                         CITY. STATE AND ZIP CODE                                        COUNTY

  501 James Madison Boulevard                                                          Virginia Beach, Virginia 23456
NAME                                                                          NUMBER OF EMPLOYEES, MEMBERS                                              TELEPHONE (include Area Code)


STREET ADDRESS                                                                         CITY. STATE AND ZIP CODE                                        COUNTY



  AUSE OF DISCRIMINATION BASED ON (Check                   appropriate ho    (es)                                                                       DATE DISCRIMINATION TOOK PLACE
                                                                                                                                                        EARLIEST(ADEAJEPA)                 LATEST (ALL)

                                                                                                                                                                                           May 2,
                                                                                                                                                         July 24, 2016
      URACE                   11 COLOR              j,],SEX                   llREtIGIoN                      U     NATIONAL ORIGIN                                                        2018


                                                     UAGE                      UDISABILITY                      UOTHER PrneanCYA t       c                £1CONTINUINGACTION
     L1RETALIATI0N

  I{E PARTICULARS ARE (if additional cpace is needed al act             extra .chcei(i)




 See attached sheet.




                                                                                  ;ttfifgini
   [x]i want this charge filed with bo th the EEOC and the State or local Agency, , of £                            c
   if any. I will advise the agencies if I change my address or telephone Number
   and I will cooperate fully with them in the processingofmy                       I swear or affirm that I have read the above charge and that it strue to the
   accordance with their procedures.
                                                                         YILGO,.best of my knowledge, information and belief
   declare under penally of perjury that the foregoing is true                                                           1   'iLQ              I•-
                                                                                                                     GNATURE 0 COMPLAINANT                                                          DATE   -




                                                                                                                                               the undersi,ed noinrY public in and for rd jurisd i ction
                  '
  hate            Charging Party        :                                                                            mnnvorrexprn,
                                                                                                                        s


                                                                                                                                                 Noiary Public
Case 2:19-cv-00393-AWA-LRL Document 1-1 Filed 07/27/19 Page 4 of 10 PageID# 18


I.      Background:

         The claimant, Ms. Kai- IN Cahill. was sworn in as a Magistrate to serve in the Virginia
Beach Magistrate Office on July 24. 2016. This was an exciting time for Ms. Cahill. as it was her
first job out of law school (after completing a one-year judicial clerkship) and fulfilled her dreani
of serving her community. However, from the time she was hired to the time she was fired, Ms.
Cahill was forced to an endure a toxic and hostile work environment in and out of the Virginia
Beach Magistrate's Office while at work and work-related luiictions due to the ('ommon ealth
lack of control and O\ ersiht of its cm1flo% ees.

         Ms. Cahill's testimony vi II show the types of heha\ ior that she \\ as forced to frequent l
endure during her employment. Her employment environment was littered with coworkers v ho.
with little corrective action from supervisors, regularly abused alcohol and drugs. Even on the
job, magistrates in the office, while in the exercise of their judicial functions, were under the
influence of alcohol and drugs. At functions sanctioned by the office and social functions away
from the office, alcohol abuse ran rampant.

        No doubt the office environment that turned a blind eve to the rampant alcohol abuse and
drug use contributed to the environment that turned a blind eye to the sexual harassment and
physical assault that Ms. Cahill suffered from her work peers, during and after work hours at the
Virginia Beach Magistrate's Office. During all times pertinent to this charge. Ms. Cahill was
under the direct control and supervision of her supervisors: (a) Tom Cahill. Regional Supervisor
of Magistrates (no relation): (h) Ronald Batliner. Chief of the Virginia Beach Magistrates Office.
and (c) Laura Tsai.

H.     Incidents Contributing to a Hostile Work Environment based on Sex:

       1.      On August 14, 2016. Ms. Cahill witnessed then-Magistrate Charles [ocliart
become intoxicated in public. While Ms. Cahill was walking with Mr. Lochart on the Virginia
Beach boardwalk, a homeless man. Edwin Page, exposed his genitals to Ms. Cahill and began
touching same. Ms. Cahill dialed 911 immediately following this incident. When Ms. Cahill
reported the incident to Tom Cahill. his response was. So. you got the birthday present I sent
you.

        2.       On October 31. 2016, Ms. Cahill noticed that then-Maistrate Jack lull had
become intoxicated at the Annual Magistrate Conference, a work-related event. Ms. Cahill then
witnessed Mr. Hill staggering and falling due to his intoxication, so Ms. Cahill offered to walk
him to his hotel room. Mr. Hill then vomited and attempted to kiss Ms. Cahill when she tried to
assist him. Mr. Hill then asked Ms. Cahill if she wanted to engage in a threesome with him and
another individual. Ms. Cahill refused these sexual advances. Ms. Cahill reported Mr. Hill's
unwelcomed sexual advances to several of her coworkers. Mr. Hill was so hungover due to his
overuse of alcohol that he had to leave the conference the next day. The alcohol at the conference
was provided by the magistrates' Supervisors in Richmond. The Supervisors hosted a bar room
at the hotel for the magistrates to drink and handed out free drink tickets at the conference. No
action was ever taken against Mr. Hill Rr his inebriation or his sexually-based behavior towards
Ms. Cahill.

       3.      On August 12. 2017. Ms. Cahill witnessed Magistrate Bertram Cowell become so
intoxicated in public that he omited on Ms. Cahill's arm. Two sheriff's deputies. \\ 110
 Case 2:19-cv-00393-AWA-LRL Document 1-1 Filed 07/27/19 Page 5 of 10 PageID# 19

recognized Mr. Cowell. had to physically carry him and put him in an her vehicle. Prior to
being carried to the Uber vehicle, Mr. Cowell sexually battered Ms. Cahill. grabbing her waist
and buttocks and trying to pull Ms. Cahill onto his lap. Mr. Co\vell was not disciplined for this
incident.

        3a.      On several occasions during her employment. Ms. Cahill was subjected to Mr.
Cowell's remarks that he iiked her butt." Mr. Cowell made several comments that he did not
mind if Ms. Cahill came into his office, because he liked her butt," or words to that effect. He
said this in the open in the office for anyone within earshot to hear: Magistrate Jeremy Miller
was an ear-witness to several of these comments.

        4.     While Ms. Cahill was in the process of training new magistrates. Ms. Cahill
remarked that she was tired. Magistrate Paul Sutton screamed out to her, accusing her falsely of
 being in a Navy Seal's bed all night" as the reason for her being tired. This very public and
open false accusation happened in full view and earshot of all the other men and women whom
Ms. Cahill was training, humiliated Ms. Cahill in front of them, and caused Ms. Cahill to lose
respect among her peers.

        5.      On December 25. 2() 1 7. Ms. Cahill as scheduled to work. (ii\ en that the men in
the office had been dressing in a festive manner that week, including tacky sweaters, ties that
played Christmas music, and another female magistrate came to work in a full Santa costume.
Ms. Cahill chose to wear a Christmas-therned blazer over a red work-appropriate dress that she
had worn at work many times prior to that day. Tom Cahill later communicated to Ms. Cahill
that she could no longer wear Christmas-themed clothing because the Office had to be impartial
about religion. At this time. Ms. Cahill pointed out that others, mostly men, had also worn
Christmas attire without being spoken to about their dress. To Ms. Cahill's knowledge. none of
her male colleagues received a similar reprimand because of their dress around the Christmas
hol idav.

        6.      Several times during her employment. Ms. Cahill entered the kitchen in the
Virginia Beach Magistrate's Office to put her lunch in the refrigerator prior to exercising that
morning. She would be wearing her gym clothes. Later. Ms. Cahill's superior reprimanded her
for wearing gym clothes in the office. Ms. Cahill complained about this treatment, pointing out
to her superior at the time that the men in the office wore their gym clothes in the office on the
regular basis and often changed into and out of their gym clothes at the office, as well. She even
pointed out that she had once accidentally walked in on a male magistrate changing into workout
clothes in the hearing room the door to the hearing room had been left unlocked. I-Icr superior
agreed with Ms. Cahill's point, but still penalized Ms. Cahill on her annual evaluation for
wearing her gym clothes in the office. To the best of Ms. Cahill's knowledge. no male emplo\ Ce


  Mr. Sutton also is well-known for making racist and sexist comments in the office. Ms. Cahill
has witnessed Mr. Sutton refuse to issue warrants to women who were assaulted, simply because
the women had been drinking. Ms. Cahill has heard Mr. Sutton refer to any Spanish-speaking
person as a Mexican" during his hearings. Mr. Sutton made derogatory remarks frequently
about African Americans while in the office. Mr. Sutton told Ms. Cahill that that he used to retCr
to African Americans as 'Italians" when he in the Navy so he could belittle them without
consequence. Again, it is amazing that a man of his prejudiced outlook operates as a state
judicial officer.
Case 2:19-cv-00393-AWA-LRL Document 1-1 Filed 07/27/19 Page 6 of 10 PageID# 20

was penalized on their evaluation for this same reason even though they engaged in the exact
same behavior as Ms. Cahill. Other than the penalization for her dress. Ms. Cahill received
perfect scores as to her competency on the job on her evaluation.

        7.      On March 13, 2018, Carl Twiford, the magistrate in charge of training Ms. Cahill.
told her that she would make more money demonstrating dildos" than she would as a
magistrate. Mr. Twiford several times remarked to Ms. Cahill in the office about her calves.
saying he was a leg guy." He said this to Ms. Cahill several times during Ms. Cahill's initial
training and told her not to report him to HR.

        8.      Ms. Cahill learned that while working in her capacity as a magistrate in the
Virginia Beach Circuit Courthouse, Virginia Beach police officers present at her hearings would
often photograph her legs and transmit said pictures to other police officers with suggestive, sex-
related captions, one of which was: '1'd fuck the shit out of this Magistrate." Once this
information was brought to Ms. Cahill's attention, she immediately reported it to Tom Cahill on
January 19. 2018. Tom Cahill made no effort to fix the problem whatsoever. 1-le never contacted
anyone in the police officers' chain of command to get them to stop this behavior. After
reporting the incident, the first time, it was later brought to Ms. Cahill's attention that police
officers continued to take pictures of her with suggestive messages attached Again. no superior
at her office took any actioti to stop this disgusting behavior.-'

Ill.   Retaliatory Firing:

        9.      Following her reporting the sexual harassment. as such reports are described
above, Ms. Cahill gauged that Tom Cahill's reaction grew not just more ambivalent toward the
situation. but more disdainful toward Ms. Cahill personally. Ms. Cahill feared that if she reported
any additional harassment contributing to a hostile work environment she had been forced to
endure. that there would he repercussions and that she would be retaliated against. On April 2().
2018. her fears came to fruition.

               A.      Facts surrounding Ms. Cahill's firing:

        10.     On April 20. 2018, off duty and in her own home. Ms. Cahill was attacked by
another Virginia Beach magistrate. Mr. Jeremy Miller. Mr. Miller was highly intoxicated at the
time of the attack. Because of the attack, Ms. Cahill feared for her life and dialed 911. Police
responded to the scene. and Ms. Cahill explained to the officers exactly her account of what
happened. which to this day has not been refuted, and which account was hacked up by text

2
  The fact that the police officers were employees of the Cit of Virginia Beach. and not the
Commonwealth, does not absolve the commonwealth from liability if the officers contributed to
the hostile work environment. In Freeman v. Dal-Tile C'omp.. 750 F.3d 413. 423 (4th Cir. 2014).
the Court in the U.S. Court of Appeals for the 4th Circuit stated, Similar to the reasoning set
forth for employer liability for co-worker harassment. an employer cannot avoid Title VII
liability for third-party, harassment by adopting a "see no evil, hear no evil" strategy. Therefore.
an employer is liable under Title VII for third parties creating a hostile work environment if the
employer knew or should have known of the harassment and failed to take prompt remedial
action reasonably calculated to end the harassment.' Clearly, Tom Cahill knew of the harassment
that had taken place, and he did absolutely nothing to stop them.
 Case 2:19-cv-00393-AWA-LRL Document 1-1 Filed 07/27/19 Page 7 of 10 PageID# 21

messages in Ms. Cahill's possession she reported that Mr. Miller had physically assaulted her.
                                     -



He had held her down and choked her to the point where she later lost her voice; and he ould
not leave Ms. Cahill's apartment after he stopped choking her. At this point, she was in an
emotional state from being attacked and used profanity around. but not directed at, law
enforcement. Ms. Cahill had consumed alcohol both in her own home and outside her home on
this night, but she was not scheduled to work on the day after the incident. On May 2. 2018. Ms.
Cahill met with Ronald Batliner. newly appointed chief of the Virginia Beach Magistrate's
Office. and Tom Cahill to discuss the incident involving Mr. Miller. She was inftrmed at that
meeting she was fired.

               B.      Reasons given for Ms. Cahill's firing:

        11.    Ms. Cahill was fired ostensibly for being intoxicated and for using profanity while
speaking to a police officer. Recall, this was during a situation where size was reporting an
assault made on her by a male coworker to the police.

               C.      The Reasons given were clear prctct:

        12.     It is abundantly clear that these reasons fo r her flung were clear pretext As the
facts supra and at 'l3-l8 infra show. if Virginia Beach magistrates were fired whenever they
used profanity or were intoxicated, there would be no magistrates left in the office. Prior to her
firing, it was no secret that the prevalent use of alcohol and profanity was common with those
employed in the Virginia Beach Niagistrates Office,

                D.      Prior Incidents of Alcohol/Substance Abuse and lrofanitv not
                       resulting in disciplinary action.

        13.     On October 22, 2017, Ms. Cahill encountered Laura 1 sai, v ho was the ('hie t' o 1.
the Virginia Beach Magistrates Office at the time. at the Norfolk Wine Festival. Ms. Tsai was
visibly intoxicated and the next day stated that she had been late to work because she had been
very intoxicated and was experiencing a hangover. Ms. Tsai was not disciplined for being
intoxicated in relation to this incident.

        14.     On March 17. 2018, Ms. Cahill witnessed Magistrate Jeremy Miller become so
 intoxicated that he fell in the parking lot of Chick's Oyster Bar and was bleeding. He was
 recognized by a sheriffs deputy. who said the only reason Mr. Miller was not arrested was
 because of his job. Mr. Miller was not disciplined fo r this incident.

         15.     Ms. Cahill has many times and on a near daily basis witnessed Magistrates using
 profanity while in the office. including in front of police officers, as well as citizens. In
 particular. Ms. Cahill has witnessed Magistrate Doug Kellam scream profanity in his office or
 through windows at people as well as throwing objects and kicking trashcans while conducting
 hearings. Ms. Cahill never once witnessed anyone. Mr. Kellam or anyone else, being disciplined
 for using profanity at the Virginia Beach Magistrates Office.

         16.     It was not just profanity that got free pass at the office. \Vhile on the job. Ms.
 Cahill heard inappropriate language rising to the level of racial offensiveness that is hard to
 understand in a 21 century judicial system. For example, Ms. Cahill heard Magistrate Velber
 Harris refer to three African Americans that were approaching her window as 'monkeys."
                                                   4
Case 2:19-cv-00393-AWA-LRL Document 1-1 Filed 07/27/19 Page 8 of 10 PageID# 22

Understand. this is a state judicial officer exercising the judicial authority of her office referring
to African ;\merican cititens in this racially disgusting manner: vet Ms. I larris as never
disciplined.

       17.      On Auust 14, 2016. Ms. Cahill witnessed then-Magistrate Charles Lochart
intoxicated in public while Ms. Cahill was walking with Mr. Lockhart on the Virginia Beach
boardwalk. Mr. Lockhart was never disciplined for his public intoxication.

        17a. On one occasion. Ms. Cahill and Mr. Lochart had to go to the Virginia Supreme
Court building in Richmond to conduct mock hearings for magistrate trainees. Mr. Lochart
became extremely intoxicated before this mock-hearing training session and vomited in the
Supreme Court building. Mr. Lochart was never disciplined for being drunk at this official
training session.

        18.      Ms. Cahill learned that prior to her hiring. Magistrate Kelley Donellan \\orked at
the Virginia Beach Magistrates Office. She would frequently arrive at work high on narcotics: or
one day, it was so visible that Ms. Donellan was dazed and drooling while performing her
official duties. and she brought a firearm into the office on more than one occasion. Tom Cahill
did nothing more than send her home on the days he knew Ms. Donellan was under the influence
of narcotics. On the days that Ms. Donellan was under the influence and Mr. Cahill did not
notice. Ms. Donellan executed and served warrants in her intoxicated state. Mr. Cahill. who vas
Chief of the Virginia Beach Magistrates Office at the time. hid this from his supervisors in
Richmond so as not to reflect adversely on his own performance, and Mr. Cahill was later
promoted to Regional Supervisor. Ms. Cahill avers that here is record in the VB Magistrate's
Office of Ms. Donellan's behavior.

        19.    Ms. Donellan also assaulted t o other magistrates on the job: one of v horn was
Magistrate Sonja Wheaton. Ms. Wheaton became so angry at Ms. Donellan that she texted Nis.
Donellan that she would put her in a grave," or words to that effect. Cahill suspended Ms.
Wheaton for sending that text: but he never disciplined Ms. Donellan. Ms. Wheaton complained
about the disparate treatment to her superiors in Richmond CahilLs disciplining Ms. Wheaton
                                                                -




but not Ms. Donnellan.

        F.      Prior incident of victim of sexual assault being disciplined differently than
                her male victimizer.

        19.     A Virginia Beach Magistrate. Steven 1 everhaugh. engaged in sexual relations
with a female magistrate during certification training and was accused of sexual assault
stemming from the same encounter. Mr. Teverbaugh was suspended for two days without pa
because of the incident but was not disciplined any further. The female magistrate. however, was
fired due to the incident: Ms. Cahill suspects that the female magistrate was fired because she
was accused of making up the assault allegations.

         F.      Prior incident of female magistrates being disciplined differently than their
                 male counterparts.

       20.       Bert Cowell and Beverly Anderson were magistrates in the office. One of Mr.
 Cowell's relatives or friends (Ms. Cahill is not sure which he was) was held without bond by
 Magistrate Velber Harris. Ms. Anderson called Mr. Crowell to advise him of the situation. Mr.
Case 2:19-cv-00393-AWA-LRL Document 1-1 Filed 07/27/19 Page 9 of 10 PageID# 23

Cowell asked Ms. Anderson to change the bond status. Ms. Anderson was tired for changing the
bond status, but Mr. Cowell was not disciplined at all, even though Mr. Cowell had asked Ms.
Anderson to do that for which she was fired. Mr. Cowell told Ms. Cahill that Mr. Cahill verbally
reprimanded him, but he never suffered an adverse employment action. even though Ms.
Anderson had been fired.

       C.           Conclusion as to pretext:

          21.    All the above behavior demonstrated that alcohol/drug abuse was rampant in the
Virginia Beach Magistrate's office both on and off- duty. In the case of the Magistrate
                                       -



conference in Richmond, the alcohol was even provided by Ms. Cahill's supervisors and
superiors, who provided free drink tickets for members of the office. Yet NONE of the
incidences of alcohol and/or drug use listed above even on duty alcohol or drug use resulted
                                                     -                                 -



in discipline except for Ms. Cahill, when she was fired on May 2. 2018 for being intoxicated
                -



(out of the office and not on duty) when she was attacked by fellow magistrate Jeremy Miller.

          22.  All of the above instances of profanity and swearing— even magistrates while in
the performance of their duties calling African American citizens 'monkeys", which goes
beyond mere casual swearing and shows an intolerable racial bias among judicial officers in the
office show that profanity and swearing (and worse) was condoned in the office and resulted in
      -



no discipline for anyone except fo r Ms. ('ahill. v hen she was tired for using prot'anitv on May
                             --



2.2018.

        23.    Yet, within t welve (12) days of Ms. Cahill's reporting an assault committed on
her bv a drunken coworker, and after her list of sexual harassment complaints detailed above.
"profanity and alcohol use" were the reasons given for her termination. It is clear those reasons
were pretextual. and Ms. Cahill was fired in retaliation of her exercise of her rights under Title
VII of the Civil Rights Act of 1964 for he tree from discrimination in the workplace on the basis
of her sex.

IV.       Conclusion

       The Virginia Beach Magistrate's Office subjected MS. Cahill to a work environment that
was both subjectively and objectively sexually hostile to her. This constitutes discrimination by
the Commonwealth of Virginia. her employer. on the basis of her sex in violation of Title VII of
the Civil Rights Act of 1964.

        Ms. Cahill was fired from her job as a Virginia Beach Magistrate in retaliation tor her
exercising her rights under Title VII of the Civil Rights Act of 1964 to report and be free from a
sexually hostile work environment. This retaliatory firing violated Title VII of the Civil Rights
Act of I 964.




                                                 6
Case 2:19-cv-00393-AWA-LRL Document 1-1 Filed 07/27/19 Page 10 of 10 PageID# 24

COUNSEL FORKARLY
            2    C                IL -


Michael L. Donner. Sr., Esq. (VSB No. 4098)
SETLIFLAW, P.C.
4940 Dominion Boulevard
Glen Allen, VA 23060
Telephone: (804) 377-1260
Facsimile: (804) 377-1280
mdoimer'cIsetlifflaw.corn
(oii,isc'I /n Plaint//I Kault (a/i/Il




                                              7
